DETAILED ACTION
This action is in response to communication filed on 1/15/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/15/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 1-20 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190288915 A1- Abstract- Systems and methods for discovery of and planning migration for computing nodes are provided. At least one collector node is deployed at a source location network to discover data associated with computing nodes of a source infrastructure. The data is transmitted to a staging API. A migration processing API receives the discovered data from the staging API after satisfying an access control measure and writes the discovered data to a migration database. A migration planning API analyzes the discovered data written to the migration database by applying a criticality algorithm to determine a criticality parameter associated with each of the computing nodes. The criticality parameter identifies a potential impact that each computing node has to migration. The migration planning API automatically groups the computing nodes into migration pods, prioritizes the migration pods based on the criticality parameters, and generates a plan for migrating the migration pods to a target infrastructure.
ii. US 20190220703 A1- Abstract- Systems, apparatuses, methods, and computer-readable media are provided for load partitioning in distributed machine learning (ML) training using heterogeneous compute nodes in a heterogeneous computing environment, where the heterogeneous compute nodes are connected to a master node via respective wireless links. ML computations are performed by individual heterogeneous compute nodes on respective load partitions. The ML computations are balanced across the heterogeneous compute nodes based on knowledge of respective computational and link parameters of the heterogeneous compute nodes. Other embodiments may be described and/or claimed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446